PER CURIAM:
Jaime Acevedo appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Acevedo v. Warner, No. CA-03-526-7-Jct-mfu (WD.Va. filed Mar. 29, 2005 & entered Mar. 30, 2005; filed Apr. 20, 2005 & entered Apr. 21, 2005; filed June 1, 2005 & entered June 2, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. .

AFFIRMED